


 

EXHIBIT 10.7

SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT

     THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this " Amendment "),
dated as of November 16, 2009, is made by and among iPRINT TECHNOLOGIES, LLC, a
Delaware limited liability company (" Buyer "), AMERICAN TONERSERV CORP., a
Delaware corporation (" ATS "), MTS PARTNERS, INC. (fka iPRINT TECHNOLOGIES,
INC.), a California corporation (" Seller "), and CHAD SOLTER, DARRELL TSO, and
SCOTT MUCKLEY (together, " Selling Shareholders ").

RECITALS

A. The parties have entered into that certain Asset Purchase Agreement, dated as
of October 31, 2008 and FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT dated
February 16, 2009.   B. The parties desire to amend the Agreement as set forth
below.

     NOW, THEREFORE, in consideration of the foregoing recitals and mutual
covenants and conditions contained herein, the parties agree as follows:

AGREEMENT

     1. Definitions . Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement.

     2. Amendment to Subsection 7.2 (b)(3). Subsection 7.2(b)(3) is modified to
change the interest rate on the Secured Convertible Contingent Promissory Note
from five percent (5%) per annum to eight percent (8%) per annum beginning
November 1, 2009.

3. Section 7.3 (b) is hereby deleted in its entirety .

     4. Amendment to Section 11.4(d) . ATS agrees to negotiate increased
compensation packages of Scott Muckley, Darrell Tso and Chad Solter under each
of their Employment Agreements to be effective November 1, 2009, and to modify
said Employment Agreements accordingly to include amendment of Section 2 (Stock
Options) in accordance with Section 5 herein below.

     5. Amendment to Section 11.6. Section 11.6 is amended to delete the vesting
of the options based on the percentage by which EBITDA for the Contingent Period
exceeds the Target Amount. All 1,500,000 options are available immediately for
allocation to certain iPrint employees. The price of these options will be the
fair market value of the stock on the day this agreement is signed.

     6. Except as expressly amended hereby, the Agreement shall remain
unchanged. The Agreement, as amended hereby, shall remain in full force and
effect. From and after the date of this Amendment, references to the Agreement
shall be deemed to refer to the Agreement as amended hereby.

1

--------------------------------------------------------------------------------




     7. Headings . The titles and subtitles used in this Amendment are used for
convenience only and shall not be considered in construing or interpreting this
Amendment.

     8. No Third Party Beneficiaries . Except as expressly provided herein,
nothing in this Amendment, express or implied, is intended to confer upon any
party other than the parties hereto, or their respective successors and assigns,
any rights, remedies, obligations, or liabilities under or by reason of this
Amendment.

     9. Counterparts and Signature Pages . This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this First Amendment to Asset
Purchase Agreement effective as of the date first set forth above.

SELLER:  BUYER:      MTS PARTNERS, INC. (fka iPRINT  iPRINT TECHNOLOGIES, LLC 
TECHNOLOGIES, INC. ),   a Delaware limited liability company    a California
corporation            By:  AMERICAN TONERSERV CORP. ,          a Delaware
corporation  By:   /s/ Chad Solter  Its:  Managing Member    Chad Solter       
Its:  President and Secretary              By:  /s/ Chuck Mache          Chuck
Mache,        Its:  President and CEO      SELLING SHAREHOLDERS:  ATS:         
AMERICAN TONERSERV CORP. ,  /s/ Chad Solter   a Delaware corporation  Chad
Solter            /s/ Darrell Tso  By:  /s/ Chuck Mache  Darrell Tso    Chuck
Mache      Its:  President and CEO    /s/ Scott Muckley        Scott Muckley   
   


 

3

--------------------------------------------------------------------------------

